Exhibit 10.3

 

INVESTOR RIGHTS AGREEMENT

 

by and between

 

IAC/INTERACTIVECORP

 

and

 

MATCH GROUP, INC.

 

Dated as of

 

November 24, 2015

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I REGISTRATION RIGHTS

1

 

 

Section 1.1

Requested Registration

1

Section 1.2

Company Registration

3

Section 1.3

Registration on Form S-3

4

Section 1.4

Registration in Connection with Spin-Off

4

Section 1.5

Expenses of Registration

5

Section 1.6

Registration Procedures

5

Section 1.7

Indemnification

6

Section 1.8

Information by IAC

8

Section 1.9

Rule 144 Reporting

8

Section 1.10

Limitations on Subsequent Registration Rights

9

Section 1.11

Termination of Registration Rights

9

 

 

ARTICLE II ANTI-DILUTION

9

 

 

Section 2.1

Anti-Dilution Rights

9

 

 

 

ARTICLE III FUTURE TRANSACTIONS

11

 

 

Section 3.1

Future Transactions

11

 

 

ARTICLE IV MISCELLANEOUS

11

 

 

Section 4.1

Entire Agreement

11

Section 4.2

Governing Law

12

Section 4.3

Notices

12

Section 4.4

Counterparts

12

Section 4.5

Binding Effect; Assignment

12

Section 4.6

Severability

13

Section 4.7

Failure or Indulgence Not Waiver; Remedies Cumulative

13

Section 4.8

Amendment

13

Section 4.9

Interpretation

13

 

 

 

ARTICLE V DEFINITIONS

13

 

 

 

Section 5.1

“Ancillary Agreements”

13

Section 5.2

“Beneficial Ownership” or “Beneficially Own”

14

Section 5.3

“Code”

14

Section 5.4

“Commission”

14

 

i

--------------------------------------------------------------------------------


 

Section 5.5

“Exchange Act”

14

Section 5.6

“Excluded Issuance”

14

Section 5.7

“Fair Market Value”

14

Section 5.8

“IAC Group”

14

Section 5.9

“Indemnified Party”

15

Section 5.10

“Indemnifying Party”

15

Section 5.11

“Initial Public Offering”

15

Section 5.12

“Issue Price”

15

Section 5.13

“Match Capital Stock”

15

Section 5.14

“Match Non-voting Stock”

15

Section 5.15

“Match Voting Stock”

15

Section 5.16

“Person”

15

Section 5.17

“Registrable Securities”

15

Section 5.18

“Register,” “Registered” and “Registration”

16

Section 5.19

“Registration Expenses”

16

Section 5.20

“Restricted Securities”

16

Section 5.21

“Rule 144”

16

Section 5.22

“Rule 145”

16

Section 5.23

“Sale Transaction”

16

Section 5.24

“Securities Act”

16

Section 5.25

“Selling Expenses”

16

Section 5.26

“Subsidiary”

16

Section 5.27

“Transaction Agreement”

17

Section 5.28

“Voting Power”

17

 

ii

--------------------------------------------------------------------------------


 

INVESTOR RIGHTS AGREEMENT

 

This Investor Rights Agreement (this “Agreement”), dated as of November 24,
2015, between IAC/InterActiveCorp, a Delaware corporation (“IAC”), and Match
Group, Inc., a Delaware corporation (“Match”).  Capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in
Article IV hereof or, if not defined therein, in the Transaction Agreement (as
defined below).

 

RECITALS

 

WHEREAS, IAC currently owns all of the issued and outstanding capital stock of
Match;

 

WHEREAS, Match plans to undertake an initial public offering of its common
stock, par value $0.001 per share (the “Match Common Stock”) to the public
pursuant to a registration statement on Form S-1 filed with the Securities and
Exchange Commission under the Securities Act of 1933, as amended;

 

WHEREAS, in connection with such offering, the parties intend that Match grant
to IAC certain rights, as provided for in this Agreement, following the
offering; and

 

WHEREAS, this Agreement shall be void and of no force and effect until the
occurrence of the “Effective Time” as defined in that certain Master Transaction
Agreement (the “Transaction Agreement”) by and between Match and IAC dated as of
November 24, 2015, as may be amended from time to time, at which time this
Agreement shall become effective.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereto agree as follows:

 

ARTICLE I
REGISTRATION RIGHTS

 

Section 1.1                                    Requested Registration.

 

(a)                                 Request for Registration.  Subject to the
conditions set forth in this Section 1.1, if Match shall receive from IAC a
written request signed by an authorized officer of IAC that Match effect the
registration of all or any portion of the Registrable Securities (which request
shall state the number of shares of Registrable Securities intended to be
disposed of and the intended methods of disposition of such shares by IAC),
Match shall, as soon as practicable, use its reasonable best efforts to effect
such registration and to permit or facilitate the sale and distribution of all
or such portion of such Registrable Securities as are specified in such request.

 

(b)                                 Limitations on Requested Registration. 
Match shall not be obligated to effect, or to take any action to effect, any
such registration pursuant to this Section 1.1:

 

--------------------------------------------------------------------------------


 

(i)                                     Prior to the time set forth, or the
earlier waiver, in the applicable “lock up” provisions of any agreement executed
by IAC and the underwriters in connection with Match’s Initial Public Offering;

 

(ii)                                  In any twelve-month period, after Match
has initiated three such registrations pursuant to this Section 1.1 (counting
for these purposes only registrations that have been declared or ordered
effective and pursuant to which securities have been sold); or

 

(iii)                               If IAC proposes to dispose of shares of
Registrable Securities that may be immediately registered on Form S-3 pursuant
to a request made under Section 1.3 hereof.

 

(c)                                  Deferral.  If (i) in the good faith
judgment of the Board of Directors of Match, the filing of a registration
statement covering the Registrable Securities would be materially detrimental to
Match due to the early disclosure of information relating to the business,
financial condition or results of operation of Match that Match is not otherwise
then obligated to disclose, (ii) the Board of Directors of Match concludes, as a
result, that it is in the best interests of Match to defer the filing of such
registration statement at such time, and (iii) Match furnishes to IAC a
certificate signed by the Chairman of the Audit Committee of Match stating that
in the good faith judgment of the Board of Directors of Match, it would be
materially detrimental to Match for such registration statement to be filed in
the near future and that it is, therefore, in the best interests of Match to
defer the filing of such registration statement, then Match shall have the right
to defer such filing for a period of not more than seventy-five (75) days after
receipt of the request of IAC (or such shorter period such that the Board of
Directors concludes in good faith is necessary); provided, however, that Match
shall not defer its obligation in this manner more than once in any twelve-month
period.

 

(d)                                 Underwriting.  If IAC intends to distribute
the Registrable Securities covered by its request by means of an underwriting,
it shall so advise Match as a part of its request made pursuant to this
Section 1.1.  In such event, the right of IAC to include all or any portion of
its Registrable Securities in a registration pursuant to this Section 1.1 shall
be conditioned upon IAC’s participation in an underwriting and the inclusion of
IAC’s Registrable Securities to the extent provided herein.  If Match shall
request inclusion in any registration pursuant to this Section 1.1 of securities
being sold for its own account, or if other persons shall request inclusion in
any registration pursuant to this Section 1.1, IAC may, in its sole discretion,
offer to include such securities in the underwriting and such offer shall be
conditioned upon the participation of Match or such other persons in such
underwriting and the inclusion of Match’s and such person’s other securities of
Match and their acceptance of the further applicable provisions of this
ARTICLE I.  Match shall (together with IAC and other persons proposing to
distribute their securities through such underwriting) enter into an
underwriting agreement in customary form with the representative of the
underwriter or underwriters selected for such underwriting.  IAC shall select
the underwriter or underwriters for such registration.

 

(e)                                  Withdrawal of Request.  IAC may withdraw
its request for registration pursuant to this Section 1.1 at any time.  If IAC
does so, Match shall cease all efforts to secure registration and such
registration nonetheless shall be deemed a registration for purposes of this
Section 1.1 unless (i) the withdrawal is made following deferral pursuant to
Section 1.1(c), (ii) the withdrawal is based on the reasonable determination of
IAC that there has been, since the

 

2

--------------------------------------------------------------------------------


 

date of the registration request, a material adverse change in the business or
prospects of Match, or (iii) IAC shall have paid or reimbursed Match for all of
the reasonable out-of-pocket fees and expenses incurred by Match in connection
with the withdrawn registration.

 

Notwithstanding any other provision of this Section 1.1, if the underwriters
advise IAC in writing that marketing factors require a limitation on the number
of shares to be underwritten, the number of Registrable Securities that may be
so included shall be allocated as follows:  (i) first, to IAC; (ii) second, to
Match; and (iii) third, to any other persons IAC has offered inclusion in the
registration.

 

If a person who has requested inclusion in such registration as provided above
does not agree to the terms of any such underwriting, such person shall be
excluded therefrom by written notice from Match, the underwriter or IAC.  The
securities so excluded shall also be withdrawn from such registration.

 

Section 1.2                                    Company Registration.

 

(a)                                 Company Registration.  If Match shall
determine to register any of its securities either for its own account or the
account of a security holder or holders, other than a registration pursuant to
Section 1.1, Section 1.3 or Section 1.4, the Initial Public Offering, a
registration relating solely to employee benefit plans, a registration relating
solely to the offer and sale of debt securities or a registration relating
solely to a corporate reorganization or other Rule 145 transaction, Match shall:

 

(i)                                     promptly give written notice of the
proposed registration to IAC; and

 

(ii)                                  use its reasonable best efforts to include
in such registration (and any related qualification under state securities laws
or other compliance), except as set forth in Section 1.2(b) below, and in any
underwriting involved therein, all such Registrable Securities specified in any
written request or requests made by IAC and received by Match within twenty (20)
days after such written notice from Match is delivered.  Such written request
may specify all or any portion of the Registrable Securities.

 

(b)                                 Underwriting.  If the registration of which
Match gives notice is for a registered public offering involving an
underwriting, Match shall so advise IAC as a part of the written notice given
pursuant to Section 1.2(a)(i).  In such event, the right of IAC to registration
pursuant to this Section 1.2 shall be conditioned upon IAC’s participation in
such underwriting and the inclusion of IAC’s Registrable Securities in the
underwriting to the extent provided herein.  If IAC proposes to distribute its
securities through such underwriting it shall (together with Match) enter into
an underwriting agreement in customary form with the representative of the
underwriter or underwriters selected by Match, provided that such underwriting
agreement shall be subject to IAC’s written consent.

 

Notwithstanding any other provision of this Section 1.2, if the underwriters
advise Match in writing that marketing factors require a limitation on the
number of shares to be underwritten, the underwriters may (subject to the
limitations set forth below) limit the number of Registrable Securities to be
included in the registration and underwriting.  Match shall so

 

3

--------------------------------------------------------------------------------


 

advise IAC, and the number of shares of securities that are entitled to be
included in the registration and underwriting shall be allocated as follows: 
(i) first, to Match for securities being sold for its own account, and
(ii) second, to IAC; and (iii) third, to any other holders of Match securities.

 

If a person who has requested inclusion in such registration as provided above
does not agree to the terms of any such underwriting, such person shall be
excluded therefrom by written notice from Match or the underwriter.  The
securities so excluded shall also be withdrawn from such registration.

 

(c)                                  Right to Terminate Registration.  Match
shall have the right to terminate or withdraw any registration initiated by it
under this Section 1.2 prior to the effectiveness of such registration whether
or not IAC has elected to include securities in such registration.  IAC shall
also have the right to withdraw its request for inclusion of its Registrable
Securities in the offering pursuant to this Section 1.2 at any time.

 

Section 1.3                                    Registration on Form S-3.

 

(a)                                 Request for Form S-3 Registration.  After
its Initial Public Offering, Match shall use its reasonable best efforts to
qualify for registration on Form S-3 or any comparable or successor form or
forms.  After Match has qualified for the use of Form S-3, in addition to the
rights contained in the foregoing provisions of this ARTICLE I and subject to
the conditions set forth in this Section 1.3, if Match shall receive from IAC a
written request that Match effect any registration on Form S-3 or any similar
short form registration statement with respect to all or any portion of the
Registrable Securities (which request shall state the number of shares of
Registrable Securities to be disposed of and the intended methods of disposition
of such shares by IAC), Match shall use its reasonable best efforts to effect
such registration and to permit or facilitate the sale and distribution of all
or such portion of such Registrable Securities as are specified in such request.

 

(b)                                 Deferral.  The provisions of
Section 1.1(c) shall apply to any registration pursuant to this Section 1.3.

 

(c)                                  Underwriting.  If IAC requests registration
under this Section 1.3 intending to distribute the Registrable Securities
covered by its request by means of an underwriting, the provisions of
Section 1.1(d) shall apply to such registration.  Notwithstanding anything
contained herein to the contrary, registrations effected pursuant to this
Section 1.3 shall not be counted as requested for registration or registrations
effected pursuant to Section 1.1.

 

Section 1.4                                    Registration in Connection with
Spin-Off.  In addition to the other rights provided for herein, Match agrees
that if any Registrable Securities require registration with or approval of any
governmental authority under any federal or state law before such Registrable
Securities may be distributed to IAC stockholders, whether by dividend,
recapitalization or other extraordinary transaction, or sold by such IAC
stockholders thereafter without restriction under applicable law, Match shall
cause such Registrable Securities to be duly registered or approved, as the case
may be.  In addition, Match shall use its reasonable best efforts to list any
shares of Match Common Stock required to be delivered upon any conversion,

 

4

--------------------------------------------------------------------------------


 

exchange or transfer of shares of its Class B common stock, par value $0.001 per
share (the “Match Class B Common Stock”), prior to such delivery, on each
national securities exchange or interdealer quotation system on which the
outstanding Match Common Stock is listed at the time of such delivery.

 

Section 1.5                                    Expenses of Registration.  Except
as contemplated by Section 1.1(e), all Registration Expenses incurred in
connection with registrations pursuant to Section 1.1, Section 1.2, Section 1.3
and Section 1.4 hereof shall be borne by Match; provided, however, that Match
shall not be required to pay for any expenses of any registration proceeding
begun pursuant to Section 1.1, Section 1.3 or Section 1.4 if the registration
request is subsequently withdrawn at the request of IAC (unless such
registration request is withdrawn at the request of IAC based upon material
adverse information relating to Match that is different from the information
known to IAC at the time of its request for registration).  All Selling Expenses
relating to securities registered on behalf of IAC and any other holders of
securities shall be borne by IAC and such other holders of securities included
in such registration pro rata among each other on the basis of the number of
Registrable Securities so registered.

 

Section 1.6                                    Registration Procedures.  In the
case of each registration effected by Match pursuant to this ARTICLE I, Match
shall keep IAC advised in writing as to the initiation of each registration and
as to the completion thereof.  At its expense, Match shall use its reasonable
best efforts to:

 

(a)                                 Keep such registration effective for a
period ending on the earlier of the date that is one-hundred and twenty (120)
days from the effective date of the registration statement or such time as IAC
has completed the distribution described in the registration statement relating
thereto;

 

(b)                                 Prepare and file with the Commission such
amendments and supplements to such registration statement and the prospectus
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement for the period set
forth in Section 1.6(a) above;

 

(c)                                  Furnish such number of prospectuses,
including any preliminary prospectuses, and other documents incident thereto,
including any amendment of or supplement to the prospectus, as IAC may from time
to time reasonably request;

 

(d)                                 Register and qualify the securities covered
by such registration statement under such other securities laws of such
jurisdictions as shall be reasonably requested by IAC;

 

(e)                                  Notify each seller of Registrable
Securities covered by such registration statement at any time when a prospectus
relating thereto is required to be delivered under the Securities Act of the
happening of any event as a result of which the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading or incomplete in light
of the circumstances then existing, and following such notification promptly
(and in any event within 5 days thereafter) prepare and furnish to such

 

5

--------------------------------------------------------------------------------


 

seller a reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such shares, such prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading or incomplete
in light of the circumstances then existing;

 

(f)                                   Furnish, on the date that such Registrable
Securities are delivered to the underwriters for sale, if such securities are
being sold through underwriters, (i) an opinion, dated as of such date, of the
counsel representing Match for the purposes of such registration, in form and
substance as is customarily given to underwriters in an underwritten public
offering, addressed to the underwriters, if any, and reasonably satisfactory to
IAC and (ii) a “comfort” letter dated as of such date, from the independent
certified public accountants of Match, in form and substance as is customarily
given by independent certified public accountants to underwriters in an
underwritten public offering, addressed to the underwriters;

 

(g)                                  Provide a transfer agent and registrar for
all Registrable Securities registered pursuant to such registration statement
and a CUSIP number for all such Registrable Securities, in each case not later
than the effective date of such registration;

 

(h)                                 Comply with all applicable rules and
regulations of the Commission, and make available to its security holders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve months, but not more than eighteen months, beginning with the first
month after the effective date of the Registration Statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act;

 

(i)                                     Cause all such Registrable Securities
registered pursuant hereunder to be listed on each securities exchange on which
similar securities issued by Match are then listed; and

 

(j)                                    In connection with any underwritten
offering pursuant to a registration statement filed pursuant to Section 1.1 or
Section 1.3 hereof, enter into an underwriting agreement in form reasonably
necessary to effect the offer and sale of Match Capital Stock; provided,
however, that such underwriting agreement contains reasonable and customary
provisions, and provided further, however, that IAC shall also enter into and
perform its obligations under such an agreement.

 

Section 1.7                                    Indemnification.

 

(a)                                 To the extent permitted by law, Match will
indemnify and hold harmless IAC, each of its officers, directors and partners,
legal counsel, and accountants and each person controlling IAC within the
meaning of Section 15 of the Securities Act, with respect to which registration,
qualification, or compliance has been effected pursuant to this ARTICLE I, and
each underwriter, if any, and each person who controls within the meaning of
Section 15 of the Securities Act any underwriter, against all expenses, claims,
losses, damages, and liabilities (or actions, proceedings, or settlements in
respect thereof) arising out of or based on:  (i) any untrue statement (or
alleged untrue statement) of a material fact contained or incorporated by
reference in any prospectus, offering circular, or other document (including any
related registration

 

6

--------------------------------------------------------------------------------


 

statement, notification, or the like) incident to any such registration,
qualification, or compliance, (ii) any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, or (iii) any violation (or alleged violation)
by Match of the Securities Act, any state securities laws or any rule or
regulation thereunder applicable to Match and relating to action or inaction
required of Match in connection with any offering covered by such registration,
qualification, or compliance, and Match will reimburse IAC, each of its
officers, directors, partners, legal counsel, and accountants and each person
controlling IAC, each such underwriter, and each person who controls any such
underwriter, for any legal and any other expenses reasonably incurred in
connection with investigating and defending or settling any such claim, loss,
damage, liability, or action; provided, however, that Match will not be liable
in any such case to the extent that any such claim, loss, damage, liability, or
action arises out of or is based on any untrue statement or omission based upon
written information furnished to Match by IAC and stated by IAC to be
specifically for use therein, any of IAC’s officers, directors, partners, legal
counsel or accountants, any person controlling IAC, such underwriter or any
person who controls any such underwriter and stated to be specifically for use
therein; and provided further, however, that the indemnity agreement contained
in this Section 1.7(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability, or action if such settlement is effected without
the consent of Match (which consent shall not be unreasonably withheld or
delayed).

 

(b)                                 To the extent permitted by law, IAC will, if
Registrable Securities held by IAC are included in the securities as to which
such registration, qualification, or compliance is being effected, indemnify and
hold harmless Match, each of its directors, officers, partners, legal counsel,
and accountants and each underwriter, if any, of Match’s securities covered by
such a registration statement, each person who controls Match or such
underwriter within the meaning of Section 15 of the Securities Act, against all
claims, losses, damages and liabilities (or actions in respect thereof) arising
out of or based on:  (i) any untrue statement (or alleged untrue statement) of a
material fact contained or incorporated by reference in any such registration
statement, prospectus, offering circular, or other document, or (ii) any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse Match and Match’s directors, officers, partners, legal counsel,
and accountants, persons, underwriters, or control persons for any legal or any
other expenses reasonably incurred in connection with investigating or defending
any such claim, loss, damage, liability, or action, in each case to the extent,
but only to the extent, that such untrue statement (or alleged untrue statement)
or omission (or alleged omission) is made in such registration statement,
prospectus, offering circular, or other document in reliance upon and in
conformity with written information furnished to Match by IAC and stated by IAC
to be specifically for use therein; provided, however, that the obligations of
IAC hereunder shall not apply to amounts paid in settlement of any such claims,
losses, damages, or liabilities (or actions in respect thereof) if such
settlement is effected without the consent of IAC (which consent shall not be
unreasonably withheld or delayed); and provided further, however, that in no
event shall any indemnity under this Section 1.7 exceed the net proceeds from
the offering received by IAC.

 

(c)                                  Each party entitled to indemnification
under this Section 1.7 (the “Indemnified Party”) shall give notice to the party
required to provide indemnification (the “Indemnifying Party”) promptly after
such Indemnified Party has actual knowledge of any claim

 

7

--------------------------------------------------------------------------------


 

as to which indemnity may be sought, and shall permit the Indemnifying Party to
assume the defense of such claim or any litigation resulting therefrom;
provided, however, that counsel for the Indemnifying Party, who shall conduct
the defense of such claim or any litigation resulting therefrom, shall be
approved by the Indemnified Party (whose approval shall not be unreasonably
withheld), and the Indemnified Party may participate in such defense at such
party’s expense; and provided further, however, that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 1.7 to the extent such
failure is not prejudicial.  No Indemnifying Party, in the defense of any such
claim or litigation, shall, except with the consent of each Indemnified Party,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party of a release from all liability in respect to such
claim or litigation.  Each Indemnified Party shall furnish such information
regarding itself or the claim in question as an Indemnifying Party may
reasonably request in writing and as shall be reasonably required in connection
with defense of such claim and litigation resulting therefrom.

 

(d)                                 If the indemnification provided for in this
Section 1.7 is held by a court of competent jurisdiction to be unavailable to an
Indemnified Party with respect to any loss, liability, claim, damage, or expense
referred to herein, then the Indemnifying Party, in lieu of indemnifying such
Indemnified Party hereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such loss, liability, claim, damage, or
expense in such proportion as is appropriate to reflect the relative fault of
the Indemnifying Party on the one hand and of the Indemnified Party on the other
in connection with the statements or omissions that resulted in such loss,
liability, claim, damage, or expense as well as any other relevant equitable
considerations.  The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission.

 

(e)                                  Disputes, controversies and claims
hereunder shall be subject to the terms of Articles 7 and 10 of the Transaction
Agreement.

 

(f)                                   Notwithstanding the foregoing, to the
extent that the provisions on indemnification and contribution contained in the
underwriting agreement entered into in connection with the underwritten public
offering are in conflict with the foregoing provisions, the provisions in the
underwriting agreement shall control.

 

Section 1.8                                    Information by IAC.  IAC shall
furnish to Match such information regarding IAC and the distribution proposed by
IAC as Match may reasonably request in writing and as shall be reasonably
required in connection with any registration, qualification, or compliance
referred to in this ARTICLE I.

 

Section 1.9                                    Rule 144 Reporting.  With a view
to making available the benefits of certain rules and regulations of the
Commission that may permit the sale of the Restricted Securities to the public
without registration, Match agrees to use its best efforts to:

 

8

--------------------------------------------------------------------------------


 

(a)                                 Make and keep public information regarding
Match available as those terms are understood and defined in Rule 144 under the
Securities Act, at all times from and after ninety (90) days following the
effective date of the first registration under the Securities Act filed by Match
for an offering of its securities to the general public;

 

(b)                                 File with the Commission in a timely manner
all reports and other documents required of Match under the Securities Act and
the Exchange Act at any time after it has become subject to such reporting
requirements; and

 

(c)                                  So long as IAC owns any Restricted
Securities, furnish to IAC promptly upon written request a written statement by
Match as to its compliance with the reporting requirements of Rule 144 (at any
time from and after ninety (90) days following the effective date of the first
registration statement filed by Match for an offering of its securities to the
general public), and of the Securities Act and the Exchange Act (at any time
after it has become subject to such reporting requirements), a copy of the most
recent annual or quarterly report of Match, and such other reports and documents
so filed as IAC may reasonably request in availing itself of any rule or
regulation of the Commission allowing IAC to sell any such securities without
registration.

 

Section 1.10                             Limitations on Subsequent Registration
Rights.  From and after the date of this Agreement, Match shall not, without the
prior written consent of a IAC, enter into any agreement with any holder or
prospective holder of any securities of Match giving such holder or prospective
holder any registration rights the terms of which are pari passu with or senior
to the registration rights granted to IAC hereunder.  For these purposes, as to
Form S-3 registration rights, pari passu and seniority shall refer to priority
in underwriter cut-backs.

 

Section 1.11                             Termination of Registration Rights. 
The right of IAC to request registration or inclusion in any registration
pursuant to Section 1.1, Section 1.2 or Section 1.3 and the limitations on Match
with respect to the granting of subsequent registration rights pursuant to
Section 1.10 shall terminate on such date, on or after the closing of Match’s
Initial Public Offering, on which all shares of Registrable Securities held or
entitled to be held upon conversion by IAC may immediately be sold under
Rule 144 during any ninety (90)-day period.

 

ARTICLE II



ANTI-DILUTION

 

Section 2.1                                    Anti-Dilution Rights.

 

(a)                                 In the event that, after the Initial Public
Offering, Match issues or proposes to issue (other than to IAC and other than
pursuant to an Excluded Issuance) any Match Capital Stock (including Match
Capital Stock issued upon exercise, conversion or exchange of options, warrants
and convertible securities (other than shares of Match Common Stock issued upon
conversion of shares of Match Class B Common Stock))  (an “Additional
Issuance”), IAC shall have the right (but not the obligation) to purchase or
cause one or more members of the IAC Group to purchase for cash at a price per
share equal to the Issue Price:

 

9

--------------------------------------------------------------------------------


 

(i)                                     up to an amount of Match Voting Stock
(allocated between Match Common Stock, Match Class B Common Stock, and any other
class of Match Voting Stock then being issued in the same proportion as the
Additional Issuance giving rise to the anti-dilution rights provided in this
Article II, except to the extent that IAC opts to receive Match Common Stock in
lieu of Match Class B Common Stock), as is necessary for the IAC Group to
maintain (after giving effect to the Additional Issuance and any issuance of
Match Voting Stock to the IAC Group pursuant to this Section 2.1(a)(i))
ownership of Match Voting Stock possessing Voting Power equal to the Voting
Power possessed by Match Voting Stock owned by the IAC Group immediately prior
to the Additional Issuance; provided that

 

(A)                               such Additional Issuance is with respect to
Match Voting Stock; and

 

(B)                               either (1) such Additional Issuance is in
excess of 1% of the aggregate Voting Power of shares of Match Voting Stock or
(2) such Additional Issuance, together with any prior Additional
Issuance(s) with respect to which IAC’s anti-dilution right was not exercisable
as a result of this Section 2.1(a)(i)(B) exceeds 1% of the aggregate Voting
Power of shares Match Voting Stock outstanding after giving effect to the first
such Additional Issuance (it being understood, for purposes of clarity, that
IAC’s purchase right would apply to all such Additional Issuances); or

 

(ii)                                  up to an amount of such class or classes
of Match Non-voting Stock as is necessary for the IAC Group to maintain (after
giving effect to the Additional Issuance and any issuance of Match Non-voting
Stock to the IAC Group pursuant to this Section 2.1(a)(ii)) ownership of  at
least 80.1% of the issued and outstanding shares of each class of Match
Non-voting Stock, without regard to whether the IAC Group owned any shares of
such class of Match Non-voting Stock before such Additional Issuance; provided
that such Additional Issuance is with respect to Match Non-voting Stock.

 

(b)                                 Match shall give immediate written notice
(an “Issuance Notice”) to IAC that Match (x) has received notice of an intended
exercise, conversion or exchange of options, warrants or convertible securities
(other than shares of Match Common Stock issued upon conversion of shares of
Match Class B Common Stock) or (y) otherwise intends to issue any Match Capital
Stock (other than to IAC).  Such notice shall specify: (i) the class of Match
Capital Stock to be issued, (ii) if such shares are of a class not previously
issued, a description of the rights of such shares, (iii) the number of shares
proposed to be issued, and (iv) the Issue Price (if known) per share.  IAC may
exercise its rights to purchase Match Capital Stock pursuant to this Section 2.1
by sending an irrevocable written notice to Match (a “Purchase Election Notice”)
not later than fifteen business days after receipt of an Issuance Notice (or, if
later, two business days following the determination of the Issue Price) from
Match that it elects to purchase or to cause one or more members of the IAC
Group to purchase all or a portion of such Match Capital Stock (the “IAC
Additional Shares”).  Match shall give immediate written notice to IAC in the
event Match or any of its subsidiaries intends to issue (other than to IAC) any
option, warrant,

 

10

--------------------------------------------------------------------------------


 

convertible security or other instrument convertible or exchangeable into Match
Capital Stock, together with a description of the terms thereof and any other
information reasonably requested by IAC, to enable IAC to determine whether the
issuance of such instrument constitutes an issuance of Match Capital Stock.

 

(c)                                  So long as IAC sends a Purchase Election
Notice on or prior to the effective date of the Additional Issuance (the
“Additional Issuance Date”), but subject to the occurrence of the Additional
Issuance, (i) the purchase of the IAC Additional Shares shall be effective,
(ii) IAC (or such member of the IAC Group designated by IAC) shall be considered
the owner of the IAC Additional Shares purchased pursuant to this Section 2.1
and (iii) IAC (or such member of the IAC Group designated by IAC) shall possess
all incidents, benefits and burdens of ownership of such Match Capital Stock,
including the right to appreciation in value, the risk of depreciation in value,
the right to vote the shares, the right to dividends with respect to the shares,
and the right to sell, pledge, hypothecate or otherwise dispose of such shares,
in each case, as of immediately prior to the Additional Issuance.  As soon as
possible, and in any event within three business days after the Additional
Issuance Date, Match shall deliver to IAC (or such member of the IAC Group
designated by IAC), against payment therefor, certificates (issued in the name
of IAC or a member of the IAC Group) representing the shares of Match Capital
Stock being purchased pursuant to Section 2.1. Payment for such shares shall be
unconditionally owing by IAC (or a member of the IAC Group so designated) as of
the Additional Issuance Date.

 

(d)                                 If a Purchase Election Notice is sent after
the Additional Issuance Date, the closing of the purchase of IAC Additional
Shares shall be the later of ten business days after the delivery of the
Purchase Election Notice by IAC and five business days after receipt of any
necessary regulatory approvals.

 

ARTICLE III



FUTURE TRANSACTIONS

 

Section 3.1                                    Future Transactions.  At any time
after the Effective Date, if IAC advises Match that IAC intends dispose of all
or a portion of its interest in Match (including by way of a distribution to
IAC’s shareholders), Match agrees to cooperate and take all action reasonably
requested by IAC to facilitate such a transaction.

 

ARTICLE IV



MISCELLANEOUS

 

Section 4.1                                    Entire Agreement.  Subject to
those applicable terms in the Ancillary Agreements referenced herein, this
Agreement constitutes the entire agreement between the parties with respect to
the subject matter hereof and shall supersede all prior written and oral and all
contemporaneous oral agreements and understandings with respect to the subject
matter hereof.

 

11

--------------------------------------------------------------------------------


 

Section 4.2                                    Governing Law.  This Agreement
shall be governed by and construed and interpreted in accordance with the
internal laws of the State of Delaware, irrespective of the choice of laws
principles of the State of Delaware, as to all matters, including matters of
validity, construction, effect, enforceability, performance and remedies.

 

Section 4.3                                    Notices.  Notices, offers,
requests or other communications required or permitted to be given by either
party pursuant to the terms of this Agreement shall be given in writing to the
respective parties at the following addresses:

 

if to IAC:

 

IAC/InterActiveCorp
555 West 18th Street
New York, NY  10011
Attention:  General Counsel
Fax:  (212) 632-9551

 

if to Match:

 

Match Group, Inc.
8300 Douglas Avenue

Suite 800

Dallas, TX 75225

Attention:  Chief Financial Officer

Fax: (917) 793-4497

 

or to such other address as the party to whom notice is given may have
previously furnished to the other in writing as provided herein.  Any notice
involving non-performance, termination, or renewal shall be sent by hand
delivery, recognized overnight courier or, within the United States, may also be
sent via certified mail, return receipt requested.  All other notices may also
be sent by fax, confirmed by first class mail.  All notices shall be deemed to
have been given and received on the earlier of actual delivery or three (3) days
from the date of postmark.

 

Section 4.4                                    Counterparts.  This Agreement may
be executed in counterparts, each of which shall be deemed to be an original but
all of which shall constitute one and the same agreement.

 

Section 4.5                                    Binding Effect; Assignment.  This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective legal representatives and successors in interest, and,
except for the indemnification rights in this Agreement of any Indemnified Party
in its capacity as such, nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights or remedies of any nature
whatsoever under or by reason of this Agreement.  Neither party may assign this
Agreement or any rights or obligations hereunder, without the prior written
consent of the other party, and any such assignment shall be void.  Any
permitted assignee shall agree to perform the obligations of the

 

12

--------------------------------------------------------------------------------


 

assignor of this Agreement, and this Agreement shall inure to the benefit of and
be binding upon any permitted assignee.

 

Section 4.6                                    Severability.  If any provision
of this Agreement or the application thereof to any Person or circumstance is
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions hereof or thereof, or the application of
such provision to Persons or circumstances or in jurisdictions other than those
as to which it has been held invalid or unenforceable, shall remain in full
force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby or thereby, as the case may be, is not affected in any
manner adverse to either party hereto or any party thereto.  Upon such
determination, the parties shall negotiate in good faith in an effort to agree
upon such a suitable and equitable provision to effect the original intent of
the parties.

 

Section 4.7                                    Failure or Indulgence Not Waiver;
Remedies Cumulative.  No failure or delay on the part of either party hereto in
the exercise of any right hereunder shall impair such right or be construed to
be a waiver of, or acquiescence in, any breach of any representation, warranty
or agreement herein, nor shall any single or partial exercise or waiver of any
such right preclude other or further exercise thereof or of any other right. 
All rights and remedies existing under this Agreement or the exhibits or
schedules attached hereto are cumulative to, and not exclusive of, any rights or
remedies otherwise available.

 

Section 4.8                                    Amendment.  No change or
amendment shall be made to this Agreement or the exhibits or schedules attached
hereto except by an instrument in writing signed on behalf of each of the
parties hereto.

 

Section 4.9                                    Interpretation.  The headings
contained in this Agreement, in any exhibit or schedule attached hereto and in
the table of contents to this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. 
Any capitalized term used in any exhibit or schedule but not otherwise defined
therein, shall have the meaning assigned to such term in this Agreement.  When a
reference is made in this Agreement to an article, section, exhibit or schedule,
such reference shall be to an article or section of, or an exhibit or schedule
to, this Agreement, unless otherwise indicated.

 

ARTICLE V



DEFINITIONS

 

The capitalized words and expressions and variations thereof used in this
Agreement or in its schedules, unless a clearly inconsistent meaning is required
under the context, shall have the meanings set forth below. Terms not defined
below or elsewhere in this Agreement shall have the meaning set forth in the
Transaction Agreement:

 

Section 5.1                                    “Ancillary Agreements” shall have
the meaning set forth in the Transaction Agreement, except that the reference to
this Agreement shall be replaced with a reference to the Transaction Agreement.

 

13

--------------------------------------------------------------------------------


 

Section 5.2                                    “Beneficial Ownership” or
“Beneficially Own” shall have the meaning given such term in Rule 13d-3 under
the Exchange Act and a Person’s Beneficial Ownership of Match Capital Stock
shall be calculated in accordance with the provisions of such Rule; provided,
however, that for purposes of Beneficial Ownership, (a) a Person shall be deemed
to be the Beneficial Owner of any Equity Securities which may be acquired by
such Person (disregarding any legal impediments to such Beneficial Ownership),
whether within 60 days or thereafter, upon the conversion, exchange or exercise
of any warrants, options, rights or other securities issued by Match or any
Subsidiary thereof and (b) no Person shall be deemed to Beneficially Own any
Equity Securities solely as a result of such Person’s execution of this
Agreement, or with respect to which such Person does not have a pecuniary
interest.

 

Section 5.3                                    “Code” shall mean the Internal
Revenue Code of 1986, as amended.

 

Section 5.4                                    “Commission” shall mean the
Securities and Exchange Commission or any other federal agency at the time
administering the Securities Act.

 

Section 5.5                                    “Exchange Act” shall mean the
Securities Exchange Act of 1934, as amended, or any similar successor federal
statute and the rules and regulations thereunder, all as the same shall be in
effect from time to time.

 

Section 5.6                                    “Excluded Issuance” shall mean
any issuance of Match Capital Stock (i) in a Sale Transaction, or (ii) to an
employee or independent contractor in connection with the performance of
services by such person, which Match Capital Stock is “substantially nonvested”
within the meaning of Section 83 of the Code and the Treasury Regulations
promulgated thereunder and with respect to which no election pursuant to
Section 83(b) of the Code is made (“Restricted Stock”), provided that for
purposes of this definition and Section 2.1 of this Agreement any stock covered
by the provisions of clause (ii) shall be deemed to have been issued for
purposes of Section 2.1 of this Agreement on the date (the “Lapse Date”) on
which it becomes “substantially vested” within the meaning of Section 83 of the
Code and the Treasury Regulations promulgated thereunder.

 

Section 5.7                                    “Fair Market Value” for a
security publicly traded in the over-the-counter market (on either NASDAQ-NMS or
NASDAQ) or on a recognized exchange shall be the average closing price of such
security for the three trading days ending on the applicable day (or, if such
day is not a trading day, the trading day immediately preceding the applicable
day), and for all other securities or property “Fair Market Value” shall be
determined, by a nationally recognized investment banking firm which has not
been engaged by Match or IAC or their respective Affiliates for the prior three
years, selected by (i) Match and (ii) IAC; provided that, if Match and IAC
cannot agree on such an investment banking firm within 10 business days, such
investment banking firm shall be selected by a panel designated in accordance
with the rules of JAMS, Inc.  The fees, costs and expenses of the JAMS, Inc. and
the investment banking firm so selected shall be borne equally by Match and IAC.

 

Section 5.8                                    “IAC Group” shall have the
meaning set forth in the Transaction Agreement.

 

14

--------------------------------------------------------------------------------


 

Section 5.9                                    “Indemnified Party” shall have
the meaning set forth in Section 1.7(c) hereto.

 

Section 5.10                             “Indemnifying Party” shall have the
meaning set forth in Section 1.7(c) hereto.

 

Section 5.11                             “Initial Public Offering” shall mean
the closing of Match’s first firm commitment underwritten public offering of
Match Common Stock registered under the Securities Act.

 

Section 5.12                             “Issue Price” shall mean the price per
share equal to (i) in connection with an underwritten offering of Match Capital
Stock, the price at which the stock is offered to the public or other investors
as reflected in the final prospectus for such offering, (ii) in connection with
other sales of Match Capital Stock for cash, the cash price paid therefor,
(iii) in connection with the vesting of Restricted Stock, the Fair Market Value
of the stock on the Lapse Date (as defined in the definition of “Excluded
Issuance” above), (iv) in connection with the issuance of Match Capital Stock as
consideration in an acquisition by Match or any of its subsidiaries, the average
of the Fair Market Value of the stock for the five trading days ending on the
third trading day immediately preceding (a) the date upon which definitive
agreements with respect to such acquisition were entered into to the extent the
number shares of Match Capital Stock to be issued in such transaction is fixed
on that date, or (b) such later date on which the consideration, or remaining
portion thereof, issuable in such transaction becomes fixed, (v) in connection
with a compensatory issuance of shares of Match Common Stock (other than
Restricted Stock), the Fair Market Value of the Match Common Stock upon
issuance, and (vi) in all other cases, including, without limitation, in
connection with the issuance of Match Capital Stock pursuant to an option,
warrant or convertible security (other than in connection with issuances
described in clause (v) above), the Fair Market Value of the Match Capital Stock
on the date of issuance.

 

Section 5.13                             “Match Capital Stock” shall mean common
stock of Match, including the Match Common Stock, the Match Class B Common
Stock, the Match Class C Common Stock and any other equity interest treated as 
stock of Match for U.S. federal income tax purposes.

 

Section 5.14                             “Match Non-voting Stock” shall mean
Match Class C Common Stock and any other class of Match Capital Stock that is
not Match Voting Stock.

 

Section 5.15                             “Match Voting Stock” shall mean the
Match Common Stock and the Match Class B Common Stock, and any other class of
common stock or other equity interest in Match  treated as voting stock of Match
for U.S. federal income tax purposes. For the avoidance of doubt, Match Voting
Stock does not include the Match Class C Common Stock.

 

Section 5.16                             “Person” shall mean any individual,
partnership, joint venture, corporation, limited liability company, trust,
unincorporated organization, government or department or agency of a government.

 

Section 5.17                             “Registrable Securities” shall mean
(i) any and all shares of Match Capital Stock held by IAC and (ii) any Match
Capital Stock issued as a dividend or other

 

15

--------------------------------------------------------------------------------


 

distribution with respect to or in exchange for or in replacement of the shares
referenced in (i) above; provided, however, that Registrable Securities shall
not include any shares of Match Capital Stock described in clause (i) or
(ii) above which have previously been registered or which have been sold to the
public either pursuant to a registration statement or Rule 144, or which have
been sold in a private transaction in which the transferor’s rights under this
Agreement are not validly assigned in accordance with this Agreement.

 

Section 5.18                             “Register,” “Registered” and
“Registration” shall refer to a registration effected by preparing and filing a
registration statement in compliance with the Securities Act and applicable
rules and regulations thereunder, and the declaration or ordering of the
effectiveness of such registration statement.

 

Section 5.19                             “Registration Expenses” shall mean all
expenses incurred in effecting any registration pursuant to this Agreement,
including, without limitation, all registration, qualification, and filing fees,
printing expenses, escrow fees, fees and disbursements of counsel for Match and
one special counsel for IAC, state securities law fees and expenses, and
expenses of any regular or special audits incident to or required by any such
registration, but shall not include Selling Expenses, fees and disbursements of
other counsel for IAC and the compensation of regular employees of Match, which
shall be paid in any event by Match.

 

Section 5.20                             “Restricted Securities” shall mean any
Registrable Securities that have not been registered under the Securities Act.

 

Section 5.21                             “Rule 144” shall mean Rule 144 as
promulgated by the Commission under the Securities Act, as such Rule may be
amended from time to time, or any similar successor rule that may be promulgated
by the Commission.

 

Section 5.22                             “Rule 145” shall mean Rule 145 as
promulgated by the Commission under the Securities Act, as such Rule may be
amended from time to time, or any similar successor rule that may be promulgated
by the Commission.

 

Section 5.23                             “Sale Transaction” shall mean the
consummation of a merger, consolidation or amalgamation between Match and
another entity (other than a Subsidiary of Match) in which Match is acquired by
such other entity or a Person who controls such entity, or a sale of all or
substantially all of the assets of Match to another entity, other than a
Subsidiary of Match.

 

Section 5.24                             “Securities Act” shall mean the
Securities Act of 1933, as amended, or any similar successor federal statute and
the rules and regulations thereunder, all as the same shall be in effect from
time to time.

 

Section 5.25                             “Selling Expenses” shall mean all
underwriting discounts, selling commissions and stock transfer taxes applicable
to the sale of Registrable Securities and fees and disbursements of counsel for
IAC (other than the fees and disbursements of one special counsel to IAC
included in Registration Expenses).

 

Section 5.26                             “Subsidiary” has the meaning set forth
in the Transaction Agreement.

 

16

--------------------------------------------------------------------------------


 

Section 5.27                             “Transaction Agreement” shall mean the
Master Transaction Agreement between IAC and Match, dated as of November 24,
2015.

 

Section 5.28                             “Voting Power” shall have the meaning
ascribed to such term for purposes of Section 368(c) of the Code.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have signed this Investor Rights Agreement
effective as of the date first set forth above.

 

 

 

 

IAC/INTERACTIVECORP

 

 

 

 

 

By:

/s/ Gregg Winiarski

 

 

Name: Gregg Winiarski

 

 

Title: Executive Vice President, General Counsel

 

 

 

 

 

MATCH GROUP, INC.

 

 

 

 

 

By:

/s/ Joanne Hawkins

 

 

Name: Joanne Hawkins

 

 

Title: Vice President and Assistant Secretary

 

[Signature page to Investor Rights Agreement]

 

--------------------------------------------------------------------------------